


Exhibit 10.1




EMPLOYMENT AGREEMENT
THIS AGREEMENT (the “Agreement”) is made by and between Fidelity & Guaranty Life
Business Services, Inc., a Delaware corporation with an address at Two Ruan
Center, 601 Locust Street, Des Moines, Iowa (“F&G”), and Christopher J.
Littlefield (“Executive”), as of October 6, 2014.
WHEREAS, the parties wish to enter into an employment agreement on the terms and
conditions set forth herein;
NOW, THEREFORE, in consideration of F&G’s employment of Executive, and the
mutual obligations and rights set forth in this Agreement, the parties agree as
follows:
1.    DEFINITIONS
(a)
“Client” or “Client List” means all Past, Present and Potential Clients as
defined below;

“Company” means, collectively, Fidelity & Guaranty Life Business Services, Inc.,
Fidelity & Guaranty Life (FGL), Fidelity & Guaranty Life Holdings, Inc.,
Fidelity & Guaranty Life Insurance Company, Fidelity & Guaranty Life Insurance
Company of New York, and Raven Reinsurance Company (and any other affiliated
entities hereafter formed), but “Company” does not include any Group Company;
“Compensation” means Executive’s salary and any bonus that may be awarded in the
Company’s sole discretion;
“Compensation Year” means the 12-month period ending each September 30th.
“Confidential Information” means all secret, confidential or otherwise
non-public information, knowledge or data relating to the Group, and their
respective businesses or financial affairs, whether or not in writing, including
but not limited to information related to: their suppliers and their businesses;
prices charged to and terms of business with their customers; their marketing
plans and sales forecasts; their financial information, results and forecasts;
their proposals or plans for the acquisition or disposal of a company or
business or any part thereof; their proposals or plans for any expansion or
reduction of activities; their employees, including the employees’ performance,
compensation and benefits; their research activities, inventions, trade secrets,
designs, formulas and product lines; any information provided to the Group in
confidence by its affiliates, customers, suppliers or other parties; and other
information concerning and related to Clients; provided, however, that
Confidential Information shall not include information that is already lawfully
available to the public or already known by third parties who are under no
obligation to keep such information confidential;
“Disability” means Executive’s inability to perform his duties on a full-time
basis for 180 days during any 12-month period as a result of incapacity due to
mental or physical illness, even with reasonable accommodations;
“Employment Period” means the period of time when Executive is employed by the
Company, including any Notice Period set forth in Section 5.2(A) below;




--------------------------------------------------------------------------------




“Group” means the Company and the Group Companies, collectively and singularly;
“Group Company” means Harbinger Group Inc., and any direct or indirect
subsidiary of Harbinger Group Inc. other than the Company;
“Notice Period” means the period set forth in Section 5.2(A) ending three (3)
months from the date of written notice to terminate Executive’s employment;
“Past Client” means any person or entity who had been an investment advisory or
insurance customer, distributor or client of the Company during the one (1) year
period immediately preceding the termination of Executive’s employment with the
Company and with which Executive dealt while at the Company or which became
known to Executive during the course of his employment at the Company.
“Potential Client” means any person or entity to whom the Company has offered
(by means of a personal meeting, telephone call, or a letter or written proposal
specifically directed to the particular person or entity) within the one (1)
year immediately preceding the termination of Executive’s employment to serve as
investment adviser or to provide or distribute insurance products but which is
not at such time an investment advisory or insurance customer, distributor or
client of the Company and with which Executive dealt while at the Company or
which became known to Executive during the course of his employment at the
Company; this definition includes persons or entities for which a plan exists to
make such an offer, but excludes persons or entities solicited or to be
solicited solely by form letters and blanket mailings.
“Present Client” means any person or entity who at the time of Executive’s
termination of employment is an investment advisory or insurance customer,
distributor or client of the Company and with which Executive dealt while at the
Company or which became known to Executive during the course of his employment
at the Company.
“Termination Date” means the date when Executive ceases to be an employee of the
Group;
(b)    References to Sections are, unless otherwise stated, to Sections of this
Agreement; and


(c)
Section headings are for convenience only and shall not affect the construction
or interpretation of this Agreement.



2.    EMPLOYMENT
2.1    Executive’s employment with the Company is “at will,” meaning that
Executive may resign at any time for any reason and the Company may discharge
Executive at any time for any reason, subject only to any obligation to provide
notice as set forth in Section 5.2(A) below. Therefore, beyond any obligation to
give notice as set forth in Section 5.2(A) below, nothing in this Agreement
obligates Executive to remain in the Company’s employ for any period of time,
and the Company has no obligation to employ Executive for any definite or
indefinite period of time.
2.2    Executive hereby represents to the Company that Executive is not bound by
any agreement or any other restriction which conflicts with or prevents the
performance of Executive’s duties and obligations to the Company under this
Agreement. 






--------------------------------------------------------------------------------




 
3.    SCOPE OF EMPLOYMENT


3.1    Executive will faithfully, diligently and efficiently perform such duties
on behalf of the Company as the Company may assign to him. Executive agrees to
abide by the rules, regulations, instructions, personnel practices and policies
of the Company, including any changes which may be adopted from time to time.
Executive’s actions shall at all times be consistent with, and pursued solely to
further, the interests of the Company. Under no circumstances will Executive
take any action contrary to the best interests of the Company at any time during
the Employment Period.
3.2    Executive shall serve as the President of F&G and shall devote
substantially all of his business time and attention and his best efforts to the
performance of his duties and responsibilities under this Agreement and shall
not engage in any other business activity, except as may be approved by the
Executive Committee of F&G; provided that nothing in this Agreement shall
prohibit the Executive from (i) engaging in religious, charitable or other
community or non-profit activities that do not impair the Executive’s ability to
fulfill the Executive’s duties and responsibilities under this Agreement; (ii)
investing the Executive’s personal assets in any business that does not compete
with the Company, where the Executive is not obligated or required to, and shall
not in fact, devote any substantial managerial efforts, or (iii) holding
directorships in other companies after obtaining the consent of the Executive
Committee of F&G; provided further that none of the activities permitted in
clauses (i) through (iii) individually or in the aggregate interfere with the
performance of the Executive’s duties under this Agreement.  Executive's
principal place of business shall be in the greater Des Moines, Iowa
metropolitan area.
3.3     Executive shall not acquire or hold more than two hundred and fifty
thousand dollars ($250,000) in value, determined at the time of this agreement
or at the time of acquisition with respect to subsequent purchases, of any class
of publicly-traded securities of a competitor as set forth in Exhibit A which
may be updated periodically by the Company in its reasonable discretion.


4.    COMPENSATION AND BENEFITS


4.1    Compensation: Executive’s Compensation will be determined in the
Company’s sole discretion.
4.2    Benefits: Executive shall be eligible to receive the various benefits
offered by the Company to its executive employees as may be determined from time
to time by the Company. These benefits may be modified or eliminated from time
to time at the sole discretion of the Company. Where a particular benefit is
subject to a formal plan (for example, medical insurance), eligibility to
participate in and receive the particular benefit shall be governed solely by
the applicable plan document.
4.3    Expenses: Executive shall be entitled to reimbursement for reasonable
out-of-pocket expenses incurred for the Group’s business (including travel and
entertainment) in accordance with the policies, practices and procedures of the
Company.
4.4    Sign-On Bonus: Subject to the provisions of this Section 4.4, Executive
shall be entitled to receive a sign-on bonus in the form of restricted common
stock of Fidelity & Guaranty Life (FGL). Executive shall receive the number of
shares (rounded down to exclude any fractional share) determined by dividing Two
Hundred and Fifty Thousand Dollars ($250,000) by the closing price on the New
York Stock Exchange of FGL on the date on which this Agreement becomes effective
(as set forth in the first paragraph of the Agreement). Executive shall become
vested in such restricted stock after completing one year of employment with
F&G; provided, however, that if the Company terminates the employment of
Executive without Cause




--------------------------------------------------------------------------------




(under Section 5.2(A)(i) below) during the first year of Executive’s employment,
Executive shall become vested in a pro-rata portion of such grant, based on the
portion of the first year of employment completed. Such grant shall be subject
in all respects to the terms and conditions of the Fidelity & Guaranty Life 2013
Stock Incentive Plan (“SIP”) and the grant agreement.
5.    TERMINATION OF EMPLOYMENT
5.1    Termination For Cause: The Company may terminate Executive’s employment
for Cause immediately upon written notice. Upon termination of Executive’s
employment with the Company in accordance with this Section 5.1, all
Compensation and benefits will cease and Executive shall not be entitled to
receive any other Compensation, payments or benefits, except (a) earned wages or
accrued vacation time that remains due and payable, and (b) benefits to the
extent that Executive is entitled to accrued benefits under the express terms of
any plan governing such benefits. Executive will have the right to elect to
continue his health and dental insurance after the Termination Date to the
extent permitted by the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”). Such coverage shall be at Executive’s expense and is not
the responsibility of the Company.
For purposes of this Agreement, the Executive shall be deemed terminated for
“Cause” if the Company terminates the Executive’s employment in writing after
(i) the Board of Directors of FGL determines that the Executive has breached his
obligations under this Agreement after the Company has given the Executive
notice of and 10 business days to cure such breach;  (ii) the Executive shall
have been convicted, indicted for, or entered a plea of nolo contendere to, any
felony or any other act involving fraud, theft, misappropriation, dishonesty, or
embezzlement, or (iii) the Executive shall have committed acts of misconduct
that could reasonably be expected to materially impair the goodwill or business
of the Company or cause material damage to its or their property, goodwill, or
business.
5.2    Termination For Reasons Other Than Cause:
(A)    Termination With Notice Period: Either party may terminate Executive’s
employment for any reason other than for Cause, Disability or death by giving
the other party three (3) months’ notice in writing; terminations for Cause are
governed by Section 5.1 above, for Disability by Section 5.2(C) below and death
by Section 5.2(D) below.
(i)    By The Company:
(a)    Continuation of Compensation and Benefits: In the event that the Company
provides notice to Executive under this Section 5.2(A), then for the duration of
the Notice Period Executive shall continue to receive the base salary that he
received immediately prior to the notice of termination and shall continue to be
eligible to receive all benefits to which he is entitled as an employee of the
Company. Executive shall be entitled to a pro rata portion of any bonus that
otherwise would have been payable to Executive for the Compensation Year in
which such employment termination occurs. Pro-ration of the bonus shall be based
on the portion of the Compensation Year prior to Executive’s termination of
employment, and the pro-rated bonus shall be paid within 2-1/2 months following
the Compensation Year in which it was earned. Except as provided below,
Executive shall not receive any Compensation or be eligible for any benefits
after the Termination Date, including but not limited to salary and medical,
dental, life and disability benefits. Executive will have the right to elect to
continue his health and dental insurance after the Termination Date to the
extent permitted by COBRA. Except as provided below, any COBRA




--------------------------------------------------------------------------------




coverage will be at Executive’s own expense and is not the responsibility of the
Company.
(b)    Severance: Provided Executive signs and delivers, and does not revoke, a
general release substantially in the form attached hereto as Exhibit B, (x)
Executive shall be entitled to receive a severance payment equal to two (2)
weeks of base salary for every full year that Executive was employed by the
Group, subject to a minimum payment of twenty-six (26) weeks base salary and a
maximum payment of fifty-two (52) weeks base salary, and (y) if Executive
properly elects COBRA coverage, the Company will make payments to the insurance
provider(s) equal to the amount due for Executive’s COBRA coverage payments for
a period of time equal to the number of weeks of Executive’s severance payments
(by way of example only, if Executive is entitled to a severance payment equal
to thirty weeks’ base salary because he has been employed by the Company for
fifteen (15) years, the Company will make monthly payments to the COBRA
insurance provider for the first thirty weeks of COBRA coverage, assuming
Executive has executed and not revoked the release). The release agreement shall
be provided to the Executive during the first month of the Notice Period. The
severance payment based on tenure with the Company shall be paid in a lump sum
within ten (10) days following the expiration of the Notice Period, provided
that Executive has executed the release agreement, returned it to the Company,
and allowed the revocation period therefor to expire, by the end of the Notice
Period. Executive shall not be entitled to any other payment of any kind, except
(a) as expressly provided in this Agreement, (b) earned wages or accrued
vacation time that remains due and payable, and (c) benefits to the extent that
Executive is entitled to accrued benefits under the express terms of any plan
governing such benefits.
(ii)    By Executive: In the event that Executive provides notice to the Company
under Section 5.2(A), Executive shall not be entitled to any bonus or equity
award (either in full or pro rata) otherwise payable after the date on which
notice is given or any other compensation, payment or benefits of any kind,
except (a) for the duration of the Notice Period, Executive shall continue to
receive the base salary that he received immediately prior to the notice of
termination and shall continue to be eligible to receive all benefits to which
he is entitled as an employee of the Company, (b) earned wages or accrued
vacation time that remain due and payable after the Termination Date, and (c)
benefits payable after the Termination Date to the extent that Executive is
entitled to accrued benefits under the express terms of any plan governing such
benefits. Executive will have the right to elect to continue his health and
dental insurance after the Termination Date to the extent permitted by COBRA.
Such coverage shall be at Executive’s expense and is not the responsibility of
the Company.
(B)    Conduct During the Notice Period: During the Notice Period, Executive
remains employed by the Company and shall not commence employment with any other
employer, and is subject to all of the obligations, rules, policies and
practices of the Company, including the obligation to act solely in the best
interest of the Company. During the Notice Period, Executive shall perform such
duties and tasks as the Company may assign to Executive, provided, however, that
the Company reserves the right to have Executive stay away from the Company’s
premises, and not contact any Group employee or Client for purposes adverse to
the interests of the Company.




--------------------------------------------------------------------------------




(C)    Disability: The Company may terminate Executive’s employment on written
notice to Executive that the Company has determined that a Disability of
Executive has occurred. Should the Company terminate this Agreement by reason of
Executive’s Disability, all Compensation and benefits will cease effective on
the Termination Date, and Executive shall have no right to any further payments
or benefits except (a) to the extent that Executive is entitled to wages,
accrued but unused vacation time or accrued benefits under the express terms of
any plan governing such benefits, and (b) a pro rata bonus for the period when
Executive was performing his regular duties on a full-time basis to the extent
such bonus would have otherwise been payable in the absence of such disability.
(D)    Death: Executive’s employment shall terminate automatically upon
Executive’s death. All Compensation and benefits will cease effective on the
date of Executive’s death, except that Executive’s estate shall be eligible to
receive Executive’s bonus, to the extent such bonus would have otherwise been
payable, for the period up through Executive’s death; in the event Executive’s
death is prior to the end of a Compensation Year, the bonus shall be prorated
based upon the number of days Executive worked during the Compensation Year.
(E)    Equity Compensation: Any unvested award granted under any Company equity
compensation plan will be handled in accordance with the terms of the applicable
plan and grant agreement.
(F)    IRC Section 409A Compliance: The parties intend that the payments and
benefits to which Executive could become entitled in connection with a
termination of employment shall comply with or meet an exemption from Section
409A of the Internal Revenue Code. In this regard, notwithstanding anything in
this Agreement to the contrary, all cash amounts that become payable under this
Agreement shall be paid within the “short-term deferral” period described in
Section 1.409A-1(b)(4) of the Treasury Regulations, shall qualify for the
exception for “separation pay” set forth in Section 1.409A-1(b)(9) of the
Treasury Regulations or another exception, or shall comply with Section 409A of
the Internal Revenue Code. Payments subject to Section 409A of the Internal
Revenue Code that are due upon termination of employment shall be made only upon
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Internal Revenue Code, and shall be subject to the 6-month payment delay
described in Section 409A(a)(2)(B)(i) of the Internal Revenue Code if the
Executive is a “specified employee” as described therein. In the event that it
is determined that the terms of this Agreement do not comply with Section 409A
of the Code, the parties will negotiate reasonably and in good faith to amend
the terms of this Agreement so that it complies (in a manner that preserves the
economic value of the payments and benefits to which Executive may become
entitled) so that payments are made within the time period and in a manner
permitted by the applicable Treasury Regulations.
5.3    Upon termination (or suspension) of Executive’s employment, regardless of
the reason, Executive shall deliver to the Company all books, documents and
materials described in Section 6 below, and all computers, blackberries, other
personal data devices, phones, credit cards, keys and other property of the
Group that are in Executive’s possession or control.
5.4    Termination of Executive’s employment with the Company for any reason
shall constitute Executive’s resignation as an officer, director, trustee and/or
any and all other positions held by him with any subsidiary or any pooled
investment vehicle organized or advised by the Group, effective automatically.
Executive shall execute any and all documents and take any and all action
reasonably requested by the Group to acknowledge and effect such resignations.




--------------------------------------------------------------------------------






6.    FURTHER COVENANTS.
6.1    All Business to Be the Property of the Group; Assignment of Intellectual
Property.


(A)Executive agrees that any and all presently existing investment advisory and
insurance business of the Group and all business developed by Executive or any
other employee of the Group, including without limitation all investment
advisory and insurance contracts, distribution agreements, fees, commissions,
compensation records, performance records, Client Lists, agreements and any
other incident of any business developed or sought by the Group or earned or
carried on by Executive during his employment with the Group, are and shall be
the exclusive property of the Group for its sole use and (where applicable)
shall be payable directly to the Group. Executive grants to the Group
Executive’s entire right, title and interest throughout the world, if any, in
and to all research, information, Client Lists, product lists, distributor
lists, identities, investment profiles and particular needs and characteristics
of Clients, performance records, and all other investment advisory, insurance,
technical and research data made, conceived, developed and/or acquired by
Executive solely, jointly or in common with others during the period of
Executive’s employment by the Group, that relate to the Group’s business as it
was or is now rendered or as it may, from time to time, hereafter be rendered or
proposed to be rendered during the Employment Period.
(B)Any inventions and any copyrightable material developed by Executive in the
scope of his employment with the Group shall be promptly disclosed to the Group
and will be “works for hire” owned by the Group. Executive will, at the Group’s
expense, do whatever is necessary to transfer to the Group, and document its
ownership of, any such property.
6.2    Confidentiality. Executive shall not, either during the period of
Executive’s employment with the Group or thereafter, use for Executive’s own
benefit or disclose to or use for the benefit of any person outside the Group,
any information concerning Confidential Information, whether Executive has such
information in Executive’s memory or embodied in writing or other tangible or
electronic form. All Confidential Information, and all originals and copies of
any Confidential Information, and any other written material relating to the
business of the Group, including information stored electronically, shall be the
sole property of the Group. Executive acknowledges and agrees that the
Confidential Information has been and will be developed by the effort and
expense of the Group; that such Confidential Information has economic value to
the Group and would have significant economic value to the Group’s competitors
if divulged; that the Confidential Information is not available to the Group’s
competitors; and that keeping the Confidential Information from the Group’s
competitors has economic value to the Group. Upon the termination of Executive’s
employment in any manner or for any reason, Executive shall promptly surrender
to the Group or destroy all originals and copies of any Confidential
Information, and Executive shall not thereafter retain or use any Confidential
Information for any purpose.
6.3    Trade Secrets. Executive acknowledges that while employed by the Group,
Executive will have contact with and become aware of the Group’s proprietary
insurance product information, and proprietary business processes and strategy
(the “Trade Secrets”). Executive agrees that the Trade Secrets are a valuable
asset of the Group. Executive further agrees that the Trade Secrets have been
and will be developed by the Group and would have significant economic value to
the Group’s competitors if divulged; that the Trade Secrets are not available to
the Group’s competitors; that keeping the Trade Secrets confidential from the
Group’s competitors has economic value to the Group; and that the Group takes
reasonable steps to protect the confidentiality of the Trade Secrets.




--------------------------------------------------------------------------------




6.4    Restrictive Covenants.
(A)For six (6) months following the Termination Date, irrespective of the reason
for the termination, Executive shall not, directly or indirectly, solicit or
attempt to solicit, or assist others in soliciting or attempting to solicit, any
Client of the Company for the purpose of providing investment advisory or
insurance services, insurance products or insurance distribution services. For
six (6) months following the Termination Date, irrespective of the reason for
the termination, Executive shall not, directly or indirectly, solicit or attempt
to solicit, or assist others in soliciting or attempting to solicit, any
Independent Marketing Organizations of the Company for the purpose of providing
investment advisory or insurance services or products or distribution services.
Executive agrees that the restriction contained in this Section is necessary to
protect the Company’s business and property in which the Company has made a
considerable investment, and to prevent misuse of the Confidential Information
and Trade Secrets.
(B)For eighteen (18) months following the termination of Executive’s employment
with the Company, irrespective of the reason for the termination, Executive
shall not directly or indirectly solicit, recruit, induce away, or attempt to
solicit, recruit, or induce away, or hire any employee, director or officer of
the Company with whom Executive had contact during Executive’s employment with
the Company. For purposes of this paragraph, “contact” means any personal
interaction whatsoever between the individual and Executive.
(C)For six (6) months following the termination of the Executive’s employment
with the Company, irrespective of the reason for the termination, the Executive
shall not, without the written consent of the Company, directly or indirectly
carry on or participate in a Competing Business (as defined below). A “Competing
Business” shall mean a life insurance or annuity business, or a business in the
life insurance or annuity industry, in the United States of America. The phrase
“carry on or participate in a Competing Business” shall include engaging in any
of the following activities, directly or indirectly: (i) Carrying on or engaging
in a Competing Business as a principal, or on the Executive’s own account, or
solely or jointly with others as a director, officer, agent, employee,
consultant or partner, or stockholder, limited partner or other interest holder
owning more than five (5) percent of the stock or equity interests or securities
convertible into more than five (5) percent of the stock or equity interests in
any entity that is carrying on or engaging in a Competing Business; (ii) as
agent or principal, carrying on or engaging in any activities or negotiations
with respect to the acquisition or disposition of a Competing Business; (iii)
extending credit for the purpose of establishing or operating a Competing
Business; (iv) lending or allowing the Executive’s name or reputation to be used
in a Competing Business; (v) otherwise allowing the Executive’s skill, knowledge
or experience to be used in a Competing Business.
(D)Executive and the Company agree that the period of time and the geographic
area applicable to the covenants of Section 6.4 are reasonable and necessary to
protect the legitimate business interests and goodwill of the Company in view of
(1) Executive’s senior executive position within the Company, (2) the geographic
scope and nature of the business in which the Company is engaged, (3)
Executive’s knowledge of the Company’s business and (4) Executive’s
relationships with the Clients.
6.5    Executive shall comply with (a) every applicable rule of law and (b) the
rules and regulations of regulatory authorities insofar as the same are
applicable to his employment with the Group.
6.6    The following non-disparagement provisions shall apply:
(A)    Executive shall not disparage, portray in a negative light or make any
statement which would be harmful to, or lead to unfavorable publicity for, the
Group, or any of their current or former directors, officers or employees,
including, without limitation, in any and all interviews, oral statements,
written




--------------------------------------------------------------------------------




materials, electronically displayed materials and materials or information
displayed on internet or internet-related sites; provided, however, that this
Agreement does not apply to the extent Executive is making truthful statements
when required by law or by order of a court or other legal body having
jurisdiction or when responding to an inquiry from any governmental or
regulatory organization.
(B)    The Group shall not disparage, portray in a negative light, or make any
statement which would be harmful to or lead to unfavorable publicity for,
Executive, including, without limitation, in any and all interviews, oral
statements, written materials, electronically displayed materials and materials
or information displayed on internet or internet-related sites; provided,
however, that this Agreement does not apply to the extent the Group is making
truthful statements when required by law or by order of a court or other legal
body having jurisdiction or when responding to an inquiry from any governmental
or regulatory organization.
6.7    At no time after the Termination Date shall Executive represent himself
as being interested in or employed by or in any way connected with the Group,
other than as a former employee of the Group.
6.8    Executive agrees to (i) provide truthful and reasonable cooperation,
including but not limited to his appearance at interviews and depositions, in
all legal matters, including but not limited to regulatory and litigation
proceedings relating to his employment or area of responsibility at the Group,
whether or not such matters have already been commenced and through the
conclusion of such matters or proceedings, and (ii) to provide to the Group’s
counsel all documents in Executive’s possession or control relating to such
regulatory or litigation matters. F&G will reimburse Executive for all
reasonable travel expenses in connection with such cooperation.
6.9    The provisions of this Agreement, including but not limited to this
Section 6, shall continue to apply with full force and effect should Executive
transfer between or among the Group, wherever situated, or otherwise become
employed by any other member of the Group, or be promoted or reassigned to any
position. In the event that Executive becomes employed by a member of the Group
other than the Company, this Agreement shall be read to substitute the other
company’s name wherever the Company is referenced and the Company’s rights under
this Agreement shall be assigned to Executive’s new employer and Executive
consents to such assignment, so long as Executive’s rights are in no way
diminished or prejudiced by such assignment.
6.10    The Group shall have the right to communicate Executive’s ongoing
obligations under this Agreement to any entity or individual by whom Executive
becomes employed or with whom Executive becomes otherwise engaged following
termination of employment with the Group, and Executive consents to the Group
making that communication.
6.11    To the extent any of the covenants of this Section 6 or any other
provisions of this Agreement shall be deemed illegal or unenforceable by a court
or other tribunal of competent jurisdiction with respect to (i) geographic area,
(ii) time period, (iii) any activity or capacity covered by such covenant or
contractual provision, or (iv) any other term or provision of such covenant or
contractual provision, the covenant or contractual provision shall be construed
to the maximum breadth determined to be legal and enforceable and the illegality
or unenforceability of any one covenant or contractual provision shall not
affect the legality and enforceability of the other covenants or contractual
provisions.
6.12    Executive acknowledges and agrees that the Company’s remedy at law for
any breach of the provisions of Section 6 of this Agreement would be inadequate
and that for breach of such provisions the Company shall, in addition to such
other remedies as may be available to it at law or in equity or as provided in
this Agreement, be entitled to temporary, preliminary and permanent injunctive
relief as well as to enforce




--------------------------------------------------------------------------------




its rights by an action for specific performance to the extent permitted by law.
Executive expressly consents to the granting of temporary, preliminary, and
permanent injunctive relief and/or specific performance for breach of this
Agreement. The Company agrees to the foregoing provisions of this Section 6.12
with respect to actions by Executive to enforce Section 6.6(B).
6.13     Executive acknowledges that his agreement to comply with these
restrictions was an inducement for the Group to continue to employ Executive and
to enter into this Agreement with Executive.
7.    GENERAL
7.1    (A)    This Agreement and any disputes relating to the parties’
relationship or the termination of that relationship, whether arising in law or
equity and whether based on contract, tort or statutory rights, shall be deemed
to have been made in the state of Iowa and shall take effect as an instrument
under seal, and the validity, interpretation and performance of this Agreement
shall be governed by, and construed in accordance with, the internal law of the
state of Iowa, without giving effect to conflict-of-law principles.
(B)    Except as provided in Section 7.1(C), any dispute or controversy between
the parties hereto, including without limitation, any and all matters relating
to this Agreement, Executive’s employment with the Company and the cessation
thereof, and all matters arising under any federal, state or local statute, rule
or regulation, or principle of contract law or common law, including but not
limited to any and all medical leave statutes, wage-payment statutes, employment
discrimination statutes and any other equivalent federal, state or local
statute, shall be settled by arbitration administered by the American
Arbitration Association (“AAA”) in the Greater Des Moines, Iowa metropolitan
area pursuant to the AAA’s National Rules for the Resolution of Employment
Disputes (or their equivalent), which arbitration shall be confidential, final
and binding to the fullest extent permitted by law. Except as provided in
Section 7.1(D), the Company shall pay seventy-five percent (75%) of the fees and
costs imposed by the arbitrator and the Executive shall pay twenty-five percent
(25%) of such fees and costs, and each party shall be responsible for its own
attorneys’ fees. Each party hereby agrees to and does take the following action:
(i)irrevocably submits to the jurisdiction of state or federal courts in the
State of Iowa for the purpose of enforcing the award or decision in any such
proceeding;
(ii)waives, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such suit, action or proceeding, any claim that (A) the party
is not subject personally to the jurisdiction of the above-named courts, (B) the
party’s property is exempt or immune from attachment or execution, (C) the suit,
action or proceeding is brought in an inconvenient forum, (D) the venue of the
suit, action or proceeding is improper, or (E) this Agreement or the subject
matter hereof may not be enforced in or by such court;
(iii)waives, and agrees not to seek any review by a court in another
jurisdiction that may be called upon to enforce the judgment of any of the
above-referenced courts; and
(iv)consents to service of process by registered or certified United States
mail, postage-prepaid, return receipt requested, or an equivalent governmental
mail service, at the address set forth in the Notice provision of this
Agreement.
Each party agrees that such party’s submission to jurisdiction and consent to
service of process by United States registered or certified mail, or an
equivalent governmental mail service, is for the express benefit of the other
party. Final judgment against either party in any action, suit or proceeding may
be enforced in other jurisdictions by suit, action or proceeding on the
judgment, or in any other manner provided by or pursuant to the laws of such
other jurisdiction.
(C)    Notwithstanding Section 7.1(B), if the Legal Action involves an alleged
breach of an obligation under Article 6 of this Agreement (Further Covenants) by
the Executive, which breach may give




--------------------------------------------------------------------------------




rise to immediate and irreparable harm, the Company may seek injunctive relief
in any state or federal court of competent jurisdiction in the State of Iowa.
(Such action for injunctive relief shall be resolved by a judge alone, and both
parties waive the right to a jury.)
(D)    If either party brings an arbitration proceeding under Section 7.1(B)
resulting from an alleged breach of an obligation under Article 6 of this
Agreement (Further Covenants) by the other party, or files suit for injunctive
relief to enforce its rights under Section 7.1(C), and prevails in its action,
the prevailing party shall also be entitled to recover from the other party all
expenses incurred by the prevailing party in preparing for and taking such
action, including, but not limited to, investigative costs, arbitration or court
costs (as the case may be), and attorneys’ fees.
7.2    This agreement may be executed in counterparts.
7.3    This Agreement contains the entire agreement of the parties and
supersedes all oral or written employment, consulting or similar agreements,
understandings or arrangements between Executive, on the one hand, and the
Group, on the other hand, relating to Executive’s employment or the termination
of his employment. In entering into this Agreement, neither party is relying on
any oral or written representation, promise, agreement or understanding that is
not set forth in this Agreement, and both parties expressly disclaim any
reliance on any oral or written representation, promise, agreement or
understanding not set forth in this Agreement.
7.4    This Agreement may not be amended or modified other than by a written
agreement executed by both parties. The writing executed by the Company must be
by the CEO of F&G. This Agreement is binding upon and inures to the benefit of
both parties and their respective successors and assigns, including any
corporation with which or into which the Company may be merged or which may
succeed to substantially all of its assets or business, although the obligations
of Executive are personal, are not assignable, and may be performed only by him.
7.5    All notices and other communications required under this Agreement shall
be in writing and shall be given by hand delivery to the other party, by
overnight delivery service, signature required, or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to Executive:    Christopher Littlefield
660 SE Woodcrest Drive
Waukee, IA 50263


If to the Company:     Fidelity & Guaranty Life Business Services, Inc.
1001 Fleet Street
Baltimore, MD 21202
Attn: Rose Boehm


or to such other address as either party shall have furnished to the other in
writing in accordance with this provision. Notices and communications shall be
effective when delivered to the addressee or, if addressee refuses delivery, on
the date delivery was first attempted.
7.6    Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right under this Agreement.
7.7    The Company shall have the right to set off any damages incurred by the
Group as a result of a breach of this Agreement by the Executive against any
amounts due to Executive by the Group, except




--------------------------------------------------------------------------------




for Executive’s salary and other sums that are non-forfeitable wages under the
law or otherwise protected from offset or seizure by law. In addition to, and
without limiting in any way, the Company’s rights and remedies as set forth in
this Agreement or in law or equity, Executive agrees that if Executive engages
in any activities prohibited by this Agreement, Executive will pay over to the
Company all compensation or revenue received in connection with such activities.
7.8     All compensation and benefits payable under this Agreement shall be
subject to withholding by the Company of all applicable taxes. The parties
further understand and agree that should any relevant law (including without
limitation any regulatory interpretations thereof) change between the time of
execution of this Agreement and the payment of the various payments to Executive
called for by the Agreement, the parties will revise the Agreement accordingly
in a good-faith attempt to ensure ongoing compliance with such law upon mutual
agreement of the parties, staying as consistent as possible with the financial
and other business terms of this Agreement, but in any case Executive hereby
agrees that all personal income taxes on his compensation and benefits under
this Agreement and all penalties and interest with respect to such personal
income taxes, including but not limited to under Section 409A of the Internal
Revenue Code (subject to the terms of Section 5.2(F)), if any, are his own
responsibility.
7.9     Executive and the Company represent and acknowledge that the
consideration that each has received under this Agreement is sufficient and
adequate for the obligations that each has agreed to undertake, and expressly
waives any right to assert that they have not received adequate consideration
for agreeing to the obligations undertaken in this Agreement.
7.10    Executive acknowledges and represents that he understands his
obligations and rights under this Agreement, has had adequate time to consider
it, and has had adequate time and opportunity to ask any questions and obtain
any advice he felt necessary or appropriate. No one has placed any pressure on
Executive to execute this Agreement prior to the expiration of a reasonable time
for him to read it, ask any questions and obtain any advice he felt necessary or
appropriate. Executive enters into this Agreement freely and voluntarily.
7.11     The officer executing this Agreement on behalf of F&G has the authority
to enter into this Agreement, and Executive is relying on his authority to do
so.
7.12    The terms and conditions of Executive’s offer letter, attached as
Exhibit C to this Agreement, are hereby incorporated into this Agreement.




--------------------------------------------------------------------------------






IN WITNESS whereof this Agreement has been executed the day and year first above
written.


EXECUTIVE




/s/ Christopher J. Littlefield                    
By: Christopher J. Littlefield


Date: October 6, 2014    






FIDELITY & GUARANTY LIFE BUSINESS
SERVICES, INC.




/s/ Leland C. Launer, Jr.                 
By:     Leland C. Launer, Jr.,
Chief Executive Officer    


Date: October 6, 2014    








